963 F.2d 567
20 Media L. Rep. 1232
In re Grand Jury Subpoena of Janet WILLIAMS.United States of America, Appellant.
Nos. 91-3353 to 91-3356.
United States Court of Appeals,Third Circuit.
May 11, 1992.

Present:  SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO, ROTH, and HIGGINBOTHAM, Circuit Judges.

ORDER

1
This matter having come before the court in banc pursuant to this court's Internal Operating Procedure 9.4.1, it is hereby


2
ORDERED that the order of the district court dated May 8, 1991, 766 F. Supp. 358, quashing the subpoenas duces tecum to Janet Williams and the Pittsburgh Press Company, Michael Bucsko and the Pittsburgh Post-Gazette, WPXI, Inc., and Westinghouse Broadcasting Company, Inc., t/d/b/a KDKA-TV to produce documents before the Grand Jury be, and the same is, hereby affirmed by an equally divided court.


3
Each party shall bear its own costs.